Citation Nr: 1034581	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  07-26 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran) and spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to January 1991.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 2006 rating decision of the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2009, a travel board hearing was held before the 
undersigned.  A transcript of the hearing is associated with the 
Veteran's claims file.  

The case was remanded by the Board in May 2009.  


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy. 

2.  An in-service stressor sufficient to cause PTSD has not been 
verified.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  
38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five 
elements of a service connection claim: 1) veteran status; 
2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 
(Fed. Cir. 2007).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in 
the development of the claim prior to the initial adjudication of 
his claim.  April 2005 and April 2006 letters explained the 
evidence necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was responsible 
for providing.  This letter also informed the Veteran of 
disability rating and effective date criteria.  The Veteran has 
had ample opportunity to respond/supplement the record and he has 
not alleged that notice in this case was less than adequate.  

Most of the Veteran's service treatment records (STRs) are not 
available, but records dated in December 1990 and January 1991 
have been obtained.  The Veteran's service records have been 
obtained and pertinent post-service treatment records have been 
secured.  Although the Veteran has applied for benefits from the 
Social Security Administration, at the Board personal hearing on 
appeal he testified that he had not undergone a psychiatric 
examination for these disability benefits, and that his claim was 
based only on physical disabilities such as a spinal disorder.  
The RO did not arrange for a VA examination for PTSD because such 
was not warranted.  

The Veteran did not engage in combat with the enemy, and has not 
claimed to have done so.  Despite numerous attempts, the sole 
stressful event on which his PTSD claim is based has not been 
verified; thus, a medical opinion to determine the etiology of 
such a disability is not necessary to decide the claim.  Even the 
low threshold standard for a nexus examination under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) is not met.  The Veteran has 
not identified any evidence that remains outstanding.  VA's duty 
to assist is met.  Accordingly, the Board will address the merits 
of the claim.  

Service Connection for PTSD

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009). For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity, and sufficient observation to establish 
chronicity at the time.  If a condition noted during service is 
not shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, 
generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, between 
current symptomatology and the claimed in-service stressor.  If 
the evidence establishes a diagnosis of PTSD during service and 
the claimed stressor is related to that service, in the absence 
of clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  If the evidence establishes that the 
Veteran engaged in combat with the enemy and the claimed stressor 
is related to the combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  

Effective July 13, 2010, a new provision was added to regulations 
applicable to PTSD.  This provides that if a stressor claimed by 
a veteran is related to the veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of PTSD and that the veteran's symptoms are related to 
the claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor is 
consistent with the places, types, and circumstances of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  For 
purposes of this paragraph, "fear of hostile military or 
terrorist activity" means that a veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  75 
Fed. Reg. 39843 (July 13, 2010) (to be codified at 
38 C.F.R. § 3.304 (f)(3)).  

It is noted that this new regulation does not apply in this case.  
The Veteran has claimed PTSD due to a non-combat stressor, 
specifically the witnessing of a helicopter crash on a ship while 
it was docked at Guantanamo Bay, Cuba.  This does not meet the 
initial criterion for the new regulation of "fear of hostile 
military or terrorist activity."

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal.  Although the Board has an obligation to provide reasons 
and bases supporting its decision, there is no need to discuss, 
in detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will 
summarize the relevant evidence where appropriate and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the claim.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  
When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  

As noted, the Veteran has alleged that he has PTSD due to 
witnessing of a helicopter crash on a ship while it was docked at 
Guantanamo Bay, Cuba.  In support of his claim the Veteran has 
submitted a photograph of a helicopter that had crashed on a ship 
that was identified in a July 2009 letter from the Department of 
the Navy as the USS MOUNT BAKER (AE-34).  That letter went on to 
state that there was no record of a helicopter crash involving 
that ship during the time specified by the Veteran, from June 1, 
1989 through July 31, 1989.  It is noted that service records 
show that the Veteran was stationed on board the USS STUMP (DD-
978).  Investigation has failed to disclose that the two ships 
were in harbor together at Guantanamo Bay, that the Veteran was 
present at Guantanamo Bay at the time of a helicopter crash, or 
that such a crash occurred on board any ship positioned next to 
the vessel on which the Veteran was stationed.  As such, there is 
no confirmation of the non-combat stressor upon which the 
Veteran's PTSD claim is based.  

As noted, there is no evidence that the Veteran engaged in combat 
with the enemy, and PTSD was not diagnosed in service.  Available 
STRs show treatment for substance abuse during December 2000 and 
January 2001, which was claimed by the Veteran as self-medication 
for PTSD.  At no time during those treatment sessions did the 
Veteran mention an in-service stressor, including having 
witnessed a helicopter crash.  PTSD was diagnosed in VA 
outpatient treatment records dated from December 2004 and 
thereafter.  For these reasons, the Board finds that there is no 
credible supporting evidence that the claimed in-service stressor 
actually occurred.  

The Veteran has been diagnosed as having PTSD, but there has been 
no verification of the non-combat stressor upon which he has based 
his claim for benefits.  The PTSD diagnosis that has been made was 
primarily based upon the single stressful event of the helicopter 
crash and, while a photograph of a possibly disabled helicopter is 
some evidence that the crash occurred, absent some official 
verification it is, in itself, insufficient for a grant of the 
benefit.  The Veteran's testimony regarding the occurrence of the 
helicopter crash is outweighed by the available personnel records 
search that do not reflect such in-service incident in proximity 
to the Veteran's ship, STRs that show that the Veteran had no 
complaints of sleep disturbances, anxiety, flashbacks, or other 
PTSD symptoms while he was actually on active duty, STRs that show 
a different etiology of the psychiatric symptoms, and the fact 
that the Veteran had no such reports of in-service stressful event 
or PTSD symptoms in December 1990 and January 1991 following the 
alleged incident.  

For these reasons, the Board finds that in-service stressor 
sufficient to cause PTSD has not been verified.  As there is no 
credible supporting evidence of an in-service 


stressful event which qualifies as a PTSD stressor upon which a 
diagnosis of PTSD may be made, and there is no evidence of PTSD in 
service or of continuous symptoms thereafter, the preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for PTSD is denied.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


